Case: 17-50693      Document: 00514432336         Page: 1    Date Filed: 04/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-50693
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                 Conference Calendar                            FILED
                                                                            April 17, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

RODRIGO ANTONIO GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CR-359-1


Before DAVIS, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Rodrigo Antonio
Gonzalez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Gonzalez has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein. We
concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50693    Document: 00514432336    Page: 2   Date Filed: 04/17/2018


                                No. 17-50693

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2